Lake, Ch. J.
"We see no reasonable excuse for bringing this case here. It is an ordinary action for the foreclosure of a mortgage, wherein the defense made by the answer is, simply, that an additional credit of fifty dollars should be allowed on one of the notes, and that the mortgage itself, which was in fact given to secure one note only for $494.60, had been so wrongfully changed as to purport to secure three notes, amounting in the aggregate to the sum of $1417.60.
The evidence submitted upon the issue joined on this answer was overwhelmingly against the defendants’ claims, and fully justified the decree. Indeed so satisfactory is it, that no room is left for doubt that the mortgage as sued on is in all respects the same as when executed by the defendants.
It should be borne in mind that, even in equity eases, this court will not disturb a finding of fact unless it is found to be clearly against the evidence on which it is based. Courtnay v. Price, 12 Neb., 189. Jennings v. Simpson, Id., 558. The judgment of the district court is affirmed.
Judgment aeexrmed.